         Case 1:10-cr-00905-LTS Document 2289 Filed 01/10/20 Page 1of1
                                                           LAW OFFICES OF
                                SCO'IT B. TULMAN & ASSOCIATES, PLLC
                                                 THE HELMSLEY BUILDING
     SCOTI B. TULMAN                           230 PARK AVENUE, 18TH FLOOR
                                                NEW YORK, NEW YORK 10169                                SUSAN G. PAPANO

                                                             (212) 867-3600
                                                           FAX: (212) 867-1914

                                                      WWW.TULMANLAW.COM
                                                                   January 5, 2020

Honorable Laura Taylor Swain
United States District Judge                                                     CSDC SDNY
Daniel Patrick Moynihan                                                          I )0(l.J:V1EI\T
United States Courthouse
500 Pe,~fl Street                            !'~~~,10 ~~EJORSED                  i TECTRO'.\ICALLY              FILED
                                                                                    1)(. #
New York, New York 10007                                                                 ---~--------

                                                                                          .. r   l\
                                                                                                       1
                                                                                                      /_.-     _____
                                                                                                             _ _,i~· ]Ll,c
         Re:        United States v. Andy Locier - Travel Reque.§!
                    l 0 Cr. 905-28 (L TS)

Dear Judge Swain:

        I was appointed to represent Andy Loci er, who was sentenced on October 2, 2012, to 60
month's imprisonment to be followed by a four year term of supervised release. Mr. Locier was
released from federal custody on January 5, 2017, and has completed three years of his four year
term of supervised release without incident. For over one year, Mr. Locier has been on "low
supervision," meaning that he reports to the Department of Probation once a month by computer.
Last year, this Court granted Mr. Locier's request for pe1mission to travel to the Dominican
Republic for nine days. (Doc. No. 2233).

       I write at Mr. Locier's request to request permission for Mr. Locier to travel outside the
United States to the Dominican Republic between February 13 and February 26, 2020, su!Jject to
his providing a full itinerary and otherwise complying with all conditions imposed by the
Department of Probation in connection with this travel. l have contacl'ed Mr. Locier's Probation
Officer and he docs not oppose this travel request.

         Let me take this opportunity to wish Y ouJ,:Jlonbr and Chambers a Happy New Year.




               SO ORDERED:


SBT:ss
               ~-           l\t3J.Lo
               HmlLLJRATAYLOR SWAIN
               :'   •   · i   ;:T t-. TFS DISTRICT JUDGE
